Citation Nr: 1738268	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date prior to November 15, 2010 for the grant of service connection for PTSD.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel 


INTRODUCTION


The Veteran served on active duty from July 1974 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for PTSD and awarded an initial 30 percent disability rating.  A Supplemental Statement of the Case (SSOC) issued in November 2013 increased the initial disability rating to 70 percent.  The Veteran has continued to appeal.

The issue of whether there was clear and unmistakable error (CUE) in a September 2006 rating decision which denied service connection for an acquired psychiatric disability was explicitly raised in a submission received in March 2014.  No further action has been taken to adjudicate this claim.  As such, it is not currently on appeal before the Board and is referred to the RO for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Additional VA medical records have been associated with the claims file in August 2017, since the supplemental statement of the case issued in November 2013. Although the Veteran's substantive appeal was filed after February 2, 2013, these records were obtained by VA rather than the Veteran. Therefore, there is no automatic waiver of AOJ review.  Therefore the case must be remanded for the issuance of a supplemental statement of the case. 

In the VA Form 9, the Veteran asserted that an effective date earlier than November 15, 2010 was warranted for the grant of service connection for PTSD.  (See VA 9, received 08/09/2013, p. 1.)  Specifically, the Veteran contended that a date in February 2006 was more appropriate because of the date of the original informal claim.  (See Third Party Correspondence, received 03/21/2016, p. 1.)  The information in the claims file is ambiguous as to whether the Veteran wishes to include the issue of an earlier effective date in the list of claims before the Board.  In a letter submitted by his attorney in March 2016, the Veteran asserted that the issue was on appeal before the Board.  (See Third Party Correspondence, received 03/21/2016, p. 1.)  However, a previous submission in February 2014 asked that VA "disregard" a submission regarding the question of the effective date of the PTSD award, but continue with the claims regarding increased rating and entitlement to TDIU.  (See Third Party Correspondence, received 02/28/2014, p. 1.)  Instead, the attorney indicated that she would be filing a separate claim for an earlier effective date on the basis of clear and unmistakable error (CUE).  

The law requires that claims for CUE be pled with specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It appears that the Veteran filed such a claim in March 2014, although no further action has been taken on that claim.  (See Third Party Correspondence, received 03/03/2014, p. 1.)  It also appears that the RO treated the VA Form 9 in August 2013 as a notice of disagreement with assigned effective date.  Again, no additional action has been taken with respect to adjudicating this claim.  As such, the claim for an earlier effective date is remanded for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  Also, as discussed above, the claim for CUE is referred for appropriate further development. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a statement of the case as to the issue of entitlement to an earlier effective date for the award of service connection for PTSD.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal, to include consideration of the additional VA medical records that have been associated with the claims file since the most recent supplemental statement of the case. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

